Citation Nr: 1010556	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  05-02 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the benefits sought on appeal.  In August 2006, the 
Veteran was afforded a Travel Board hearing before the 
undersigned Veterans Law Judge.  The Board remanded the claim 
in November 2006 and July 2007.  


FINDING OF FACT

The preponderance of the competent evidence of record shows 
that the Veteran had vision loss that preexisted service and 
has since worsened as a result of ocular histoplasmosis, 
which is not related to his period of active duty.


CONCLUSION OF LAW

The criteria for service connection for an eye disability are 
not met.  38 U.S.C.A. §§ 1110, 1132, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R § 
3.303 (2009).

When no preexisting condition is noted at the time a Veteran 
enters service, the presumption of soundness arises and the 
Veteran is presumed to have been sound upon entry.  The 
presumption of soundness may only be rebutted by clear and 
unmistakable evidence that the Veteran's disability was both 
preexisting and not aggravated by service.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.304(b) (2009).

Preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the normal progress of the disease.  38 
C.F.R. § 3.306 (2009).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.

Service connection for some disorders will be rebuttably 
presumed if manifested to a compensable degree within a year 
following active service.  38 U.S.C.A. §§1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  Ocular 
histoplasmosis, however, is not a not a disability for which 
service connection may be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not shown, evidence of continuity of 
symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran, in written statements and testimony before the 
Board and RO, contends that he suffers from bilateral vision 
impairment caused by ocular histoplasmosis that had its onset 
during active duty.  Specifically, he asserts that he 
acquired the disorder during eight weeks of basic training at 
Fort Knox, Kentucky, where he was reportedly exposed to toxic 
fungus in the swamps and back waters of the Ohio River 
Valley.  In support of his claim, the Veteran has submitted 
medical literature from an Internet source that describes 
ocular histoplasmosis as an acquired fungal disorder that 
attacks the retina and macula of the eye.  That literature 
also indicates that ocular histoplasmosis may be contracted 
by inhaling dust carried by spores that are commonly found in 
the soil of the Mississippi-Ohio River Valley, which includes 
Kentucky and Illinois.

The Veteran's service personnel records show that he grew up 
in Illinois, where he entered active service and embarked for 
basic training at Fort Knox.  His service medical records 
reflect that on his May 1970 enlistment examination, he was 
noted to wear reading glasses.  Later that month, he was 
given a prescription for spectacles.  The Veteran's eye 
condition was not considered disabling and he was found to be 
fit for basic training and active service.  Nevertheless, 
because vision impairment was noted upon entry into service, 
the Board finds that an eye abnormality existed prior to 
service.  Accordingly, the Board must consider whether the 
Veteran's preexisting eye condition were aggravated in 
service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b).  

Subsequent service medical records are negative for any 
complaints or clinical findings of eye problems until his 
December 1971 discharge examination.  At that time, the 
Veteran was noted to have bilateral defective distant and 
near vision, which was corrected.  Significantly, the 
examiner did not indicate that the Veteran's vision 
impairment on discharge represented a worsening of his 
preexisting eye condition.  

Post-service medical records reveal that the Veteran 
underwent a macular study in April 1986 and was diagnosed 
with juxtafoveal versus subfoveal choroidal neovascular 
membrane, right eye, secondary to ocular histoplasmosis 
syndrome.  In November 1999, he sought treatment for 
bilateral vision problems with a private ophthalmologist and 
was diagnosed with histoplasmosis and macular scarring of the 
right eye and choroidal neovascularization of the left eye.  
In August 2000, he underwent left eye surgery (pars plana 
vitrectomy, membrane stripping, gas/fluid exchange).  The 
pre-operative and post-operative diagnoses were subretinal 
choroidal neovascular membrane of the left eye.  The Veteran 
again underwent surgery in May 2001 to treat his bilateral 
eye disability, now diagnosed as macular degeneration with 
choroidal neovascularization and vision loss.

VA medical records dated in August 2002 show that the Veteran 
was considered legally blind in the right eye with a loss of 
central vision.  He thereafter underwent periodic treatment 
at a VA eye clinic.  A March 2003 treatment record from that 
clinic reveals that the Veteran was no longer eligible for 
glasses and was legally blind in both eyes as a result of 
macular deterioration due to histoplasmosis.  Additionally, 
it was noted that the Veteran had a family history of 
glaucoma, macular degeneration, and other ocular problems 
secondary to diabetes mellitus.  
        
In October 2004, the Veteran was afforded a VA examination in 
which he reported that his right eye blindness developed in 
1984.  After examining the Veteran and reviewing his claims 
folder, the VA examiner diagnosed him with blindness of the 
right eye secondary to histoplasmosis.  Additionally, the VA 
examiner determined that the Veteran had acquired 
histoplasmosis from bird droppings and bat exposure in the 
waters of the Ohio River Valley.  That examiner also opined 
that it was as likely as not that the Veteran's ocular 
histoplasmosis was secondary to the exposure during basic 
training at Ft. Knox, Kentucky in 1970.  Significantly, 
however, that examiner did not provide a rationale for that 
opinion, apart from noting that the Veteran had undergone 
basic training in the Ohio River Valley.  

The October 2004 VA examiner's positive nexus opinion was 
contradicted by a second VA examiner, who performed a 
contemporaneous examination in which the Veteran reported 
that his vision loss had its onset approximately two years 
after his discharge from service.  Upon clinical examination 
of the Veteran, the second VA examiner concluded that, while 
the Veteran's vision loss was due to bilateral maculopathy, 
his retinal pathology was not characteristic of 
histoplasmosis as it did not involve the papillomacular 
bundle area of the eye.  Additionally, the second VA examiner 
noted that the Veteran's reported exposure to the "various 
species of fowl" that transmit the agents causing 
histoplasmosis was too limited for him to have acquired that 
particular disorder.  Significantly, however, that VA 
examiner did not indicate that his findings were based on a 
review of the pertinent evidence in the Veteran's claims 
folder.  Upon reviewing the second VA examination report, the 
first VA examiner submitted an addendum opinion retracting 
his initial diagnosis and accepting the findings of the 
second VA examiner on the grounds that he "kn[ew] more about 
ocular histoplasmosis than the [first examiner]."  

The record thereafter shows that the Veteran underwent a 
third VA examination in October 2008 in which he reported 
that his central vision had deteriorated in the 1980s and 
that by 1999 he was unable to see anything clearly out of his 
left eye.  On clinical examination, he was found to have 
bilateral visual acuity worse than 5/200 in both eyes, 
manifested by an ability to detect hand motion at a distance 
of no greater than one foot.  It was further noted that the 
Veteran displayed abnormal accommodation in the form of right 
eye presbyopia and left eye pseudophakia.  Based on the 
results of the clinical examination and a review of the 
claims folder, the VA examiner determined in a February 2009 
opinion that the Veteran's loss of vision was due to macular 
scarring secondary to ocular histoplasmosis.  Significantly, 
however, the examiner concluded that, while the Veteran had 
ocular histoplasmosis, that eye disability was more likely 
than not congenital in nature and less likely due to his 
reported exposure to fungus in the Ohio River Valley or any 
other aspect of his active service.  The examiner further 
noted that while "scientific information regarding ocular 
histoplasmosis [was] not complete, the above [was] the 
current understanding of this disease, to the best of [his] 
knowledge."

In October 2009, the Board requested a Veterans Health 
Administration (VHA) opinion from a VA ophthalmologist 
regarding whether the Veteran's bilateral vision loss was 
congenital in origin or due to ocular histoplasmosis and 
whether such vision loss had been caused or aggravated by his 
reported exposure to fungus in the Ohio River Valley during 
basic training or any other aspect of his active service.

In a November 2009 opinion, a VA ophthalmologist, after 
reviewing the Veteran's claims folder and relevant medical 
literature, determined that his vision loss and related 
symptoms were consistent with a diagnosis of ocular 
histoplasmosis.  Additionally, the VHA examiner noted, based 
on a review of "peer-reviewed literature," that the 
Veteran's eye condition was not congenital in nature and had 
most likely been acquired through exposure to fungus.  
Significantly, however, that VHA examiner expressly found 
that it was less likely than not that the Veteran had 
contracted ocular histoplasmosis during his eight weeks of 
basic training or any other time throughout his period of 
active duty.  As a rationale for that opinion, the VHA 
examiner cited literature from the Centers for Disease 
Control and Prevention (CDC) and the National Institute of 
Health (NIH) indicating that, while the fungus responsible 
for ocular histoplasmosis was widespread in 18 states, 
including Illinois and Kentucky, it was not confined to a 
specific area but instead had a worldwide distribution.  
While acknowledging that the fungus was more prevalent in 
certain parts of the country than others, the VHA examiner 
nevertheless maintained that the Veteran grew up and lived 
most of his life in an area known to have a relatively high 
histoplasmosis infection rate, and therefore there was no 
evidence to suggest that his devastating vision loss had any 
causal relationship to active or inactive duty.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight 
may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board finds that the VHA examiner's opinion, indicating 
that the Veteran's current level of vision loss is due to 
ocular histoplasmosis caused by exposure to fungus that did 
not occur any time during his period of active service, is 
more probative and persuasive than the first October 2004 VA 
examiner's initial finding that the eye disorder had its 
onset during basic training in the Ohio River Valley.  The 
VHA examiner's opinion is also more probative and persuasive 
than the second October 2004 VA examiner's opinion, which the 
first VA examiner subsequently adopted, indicating that the 
Veteran's eye disorder was the result of bilateral 
maculopathy, or the October 2008 VA examiner's determination 
that it was congenital in origin.  Significantly, the Board 
notes that the first October 2004 VA examiner withdrew the 
opinion in favor of that offered by the second October 2004 
VA examiner.  The first examiner felt that the second 
examiner was more knowledgeable about the condition.

The November 2009 VHA opinion was based on the examiner's 
thorough and detailed examination of claims folder and 
supported by a detailed rationale that referred to pertinent 
literature regarding histoplasmosis and the agents that cause 
it, which were noted to be prevalent in the part of the 
country where the Veteran had grown up and lived most of his 
adult life.  Prejean v. West, 13 Vet. App. 444 (2000) 
(factors for assessing the probative value of a medical 
opinion include the physician's access to the claims folder 
and the Veteran's history, and the thoroughness and detail of 
the opinion).  Additionally, the VHA examiner's opinion 
constitutes the most recent medical evidence of record and 
was undertaken directly address the issue on appeal.  

In contrast, the first October 2004 VA examiner's initial 
finding of a nexus between the Veteran's histoplasmosis and 
his reported exposure to fungus during basic training was not 
supported by an adequate rationale.  If an examiner does not 
provide a rationale for an opinion, that weighs against the 
probative value of the opinion.  Sklar v. Brown, 5 Vet. App. 
140 (1993).  Moreover, the Board considers it significant 
that the examiner subsequently retracted his positive nexus 
opinion, thereby acknowledging its low probative weight, and 
adopted the findings of the second October 2004 VA examiner, 
who concluded that the Veteran's vision loss was caused by 
bilateral maculopathy and not of service origin.  In so 
doing, the first October 2004 VA examiner recognized that he 
was not an expert on ocular histoplasmosis, a factor that 
further undermines the probative value of his findings.  

Although the second October 2004 VA examiner did provide a 
rationale for his opinion, he expressly conceded that it was 
not based on a review of the Veteran's service medical 
records or other pertinent evidence in the claims folder.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  To ensure a 
thorough examination and evaluation, the Veteran's headaches 
must be viewed in relation to their history.  38 C.F.R. § 4.1 
(2009).  Thus, the Board finds that second VA examiner's 
opinion to be of limited probative value.  

The Board recognizes that, unlike that second October 2004 VA 
examiner, the December 2008 VA examiner did indicate that he 
had reviewed the claims folder in finding that the Veteran's 
vision loss and related symptoms supported a diagnosis of 
ocular histoplasmosis, but that the condition was congenital 
and not due to exposure to fungus in the Ohio River Valley.  
However, the December 2008 examiner then qualified his 
findings by conceding that scientific information regarding 
ocular histoplasmosis was not complete, and that "the above 
[was] the current understanding of this disease, to the best 
of [his] knowledge."  Consequently, the Board finds that 
examiner's findings to be speculative in nature and thus of 
limited probative value.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain 
v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 
30 (1993).

In any event, the December 2008 examiner's conclusion that 
the Veteran met the diagnosis of ocular histoplasmosis, but 
that this disorder was not incurred in service, is not 
inconsistent with the November 2009 VHA examiner's findings, 
which the Board has afforded great probative weight.  
Moreover, the October 2004 VA examiners' findings that the 
Veteran's eye problems were not caused or aggravated in 
service also do not contradict the VHA examiner's opinion.  
Nor does the other pertinent evidence of record, including 
the service medical records showing that the Veteran was 
prescribed eye glasses to correct a preexisting visual 
impairment but did not seek in-service treatment for other 
eye problems or exposure to fungus, and the private and VA 
medical records showing treatment for various eye problems 
attributed to ocular histoplasmosis, but no link to service.

The Board has considered the medical literature, submitted by 
the Veteran, which indicates that ocular histoplasmosis is a 
fungal disorder contracted from spores prevalent in the soil 
of the Mississippi-Ohio River Valley.  A medical article or 
treatise can provide important support when combined with an 
opinion of a medical professional if the medical article or 
treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. 
West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 
509 (1998).  However, the medical literature submitted by the 
Veteran was not accompanied by the opinion of any medical 
expert linking his currently diagnosed eye disability to his 
reported in-service fungus exposure or any other aspect of 
his active duty.  Thus, that medical literature is 
insufficient to establish the required medical nexus opinion 
for causation.  In any event, that medical literature is not 
inconsistent with the CDC and NIH studies regarding the 
prevalence of ocular histoplasmosis in 18 states, including 
Illinois and Kentucky, which the VHA examiner consulted in 
making his negative nexus opinion.

After a careful review of the evidence, the Board finds that 
the service and post-service medical records, and, in 
particular, the November 2009 VHA examiner's opinion, 
demonstrate that the Veteran's current eye disability is not 
at least as likely as not related to his reported in-service 
exposure to fungus during basic training or to any other 
aspect of his active service.  

The Board acknowledges that the Veteran was noted on entry 
into service to have vision impairment that required him to 
wear glasses and that his impairment has since worsened to 
the extent that he is now legally blind.  However, the 
competent evidence of record does not show that any 
preexisting vision loss increased in severity beyond its 
natural progression in service or that the Veteran's 
currently diagnosed eye disability is otherwise related to 
his period of active duty.  To the contrary, the competent 
evidence weighs against such a finding, as the April 2009 VA 
examiner specifically found that the Veteran's vision loss 
was due to ocular histoplasmosis that was not related to any 
aspect of his military service, including his reported 
exposure to fungus during basic training in the Ohio River 
Valley.  That opinion carries the greatest probative weight.  

Moreover, the Board considers it significant that the 
Veteran's service medical records do not reflect a worsening 
in service of his preexisting vision impairment.  Therefore, 
the Board finds that service connection on the basis of 
aggravation is not warranted because the evidence does not 
show any increase in the Veteran's preexisting vision loss 
during service.  38 C.F.R. § 3.306 (2009).  Additionally, the 
first post-service evidence of complaints or treatment for 
eye problems is dated in April 1986, more than 14 years after 
the Veteran's discharge.  The Board is cognizant that the 
Veteran himself has since reported that his vision began to 
worsen two years after discharge and that his right eye 
blindness began in 1984.  However, such a worsening of 
vision, by the Veteran's own account, still occurred a 
significant time after he left service.  In view of the 
lengthy period without evidence of complaints or treatment 
related to vision loss or other eye problems, there is no 
evidence of a continuity of symptomatology, which further 
weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, however, the competent evidence weighs against 
a findings of a nexus between the Veteran's service and his 
current eye disability.  The only competent evidence that 
suggests such a nexus is the initial opinion rendered by the 
first October 2004 VA examiner.  That examiner later 
retracted that opinion and it was rebutted by subsequent VA 
medical opinions as well as by the probative findings of the 
November 2009 VHA examiner, who expressly indicated that 
Veteran's vision loss was due to ocular histoplasmosis that 
was not related to service.  Thus, the Board finds that  
service connection is not warranted.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000).  

The Board is sympathetic to the Veteran's assertions that his 
current eye disability is the result of ocular histoplasmosis 
that arose in service.  Such lay evidence is one type of 
evidence that the Board must consider when a Veteran's claim 
seeks disability benefits.  38 C.F.R. § 3.307(b) (2009).  The 
Veteran is certainly competent to state that he encountered 
bird droppings and bat exposure during basic training in the 
Ohio River Valley and has experienced a profound worsening of 
vision since his discharge from service.  His statements in 
that regard are considered credible.  Barr v. Nicholson, 21 
Vet. App. 303 (Fed. Cir. 2007) (where a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination that is 
medical in nature and is capable of lay observation).  
However, to the extent that the Veteran maintains that his 
current eye problems are due to ocular histoplasmosis caused 
by in-service fungus exposure, his assertions are not 
probative.  As a lay person, the Veteran is not competent to 
opine as to medical etiology or to render medical opinions.  
Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  Accordingly, his 
assertions as to medical causation and etiology, absent 
corroboration by objective medical evidence and opinions, 
lack sufficient probative value to establish a nexus between 
his current vision loss and service.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is 
competent and sufficient in a particular case is a fact issue 
to be addressed by the Board). 

In sum, the Board finds that the preponderance of the 
evidence shows that the Veteran had a vision impairment that 
preexisted service, but that did not increase in severity 
during service.  In addition, the Board finds that the 
Veteran's current ocular histoplasmosis is not shown to have 
been incurred in or aggravated by service, or related to any 
aspect of his service.  Therefore, the Board concludes that 
the Veteran does not have any eye disability that was 
incurred in or aggravated by service.  As the weight of the 
evidence is against the claim for service connection, that 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2004, June 2004, 
March 2006, November 2006, and July 2007, a rating decision 
in December 2003, a statement of the case in December 2004, 
and supplemental statements of the case in April 2006 and 
March 2007.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decision.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds any defect with regard to the timing or content 
of the notice is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the July 2009 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple VA medical 
examinations and a VHA opinion in relation to this claim.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.


ORDER

Service connection for an eye disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


